Citation Nr: 9908949	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1985 until August 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the North Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a total rating based on individual unemployability due to 
service connected disabilities.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran is service connected for post-traumatic 
epilepsy, evaluated as 40 percent disabling from March 1997; 
chronic brain syndrome and post traumatic muscle tension type 
headaches, evaluated as 30 percent disabling from August 
1987; pre-patellar bursitis of the right knee, evaluated as 
10 percent disabling from August 1987; ulnar nerve injury of 
the left forearm with residual laceration and surgical scar, 
evaluated as noncompensable from August 1987; and defective 
hearing of the left ear with partial ossicular 
disarticulation, evaluated as noncompensable from January 
1993.  The combined evaluation is 60 percent disabling.  

3.  The appellant meets the schedular requirement for a total 
rating due to unemployability as multiple disabilities 
resulting from a single accident are considered one 
disability.

4.  The appellant has been attending college and expected to 
complete the requirements for an Associates degree in 
Business Administration in December 1997.  

5.  The appellant is not precluded by service-connected 
disabilities from obtaining and sustaining substantially 
gainful employment.


CONCLUSION OF LAW

A total rating for compensation purposes as the result of 
unemployability caused by service-connected disabilities is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, §§ 4.16(a), 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A completed application for increased compensation based on 
individual unemployability was received from the veteran in 
April 1997.  The veteran claims that he is rendered 
unemployable as a result of service-connected disabilities.  
We find the claim to be well-grounded as the veteran meets 
the regulatory requirements and indicates that the severity 
of his disabilities prevents him from obtaining and keeping a 
job.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (claim for increased rating for a disability to be 
well grounded when an appellant indicates that the severity 
of the disability has increased).  Furthermore, he has not 
indicated that any probative evidence not already associated 
with the claims folder is available; therefore the duty to 
assist him has been satisfied.  38 U.S.C.A. 5107(a) (West 
1991).

The veteran does not have the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or is he permanently helpless or 
permanently bedridden.  There is no evidence that his 
disabilities approximate the objective criteria for a total 
disability rating under 38 C.F.R. § 4.15 (1998).

Total disability exists "when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation."  38 C.F.R. § 3.340(a)(1) (1998).  Where the 
schedular disability rating is less than 100 percent, a total 
disability rating based on individual unemployability may be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are met.  Total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Additionally, multiple 
disabilities resulting from a common etiology or a single 
accident are considered one disability.  38 C.F.R. § 4.16 
(1998).

38 C.F.R. § 4.16(a) further reads, "...the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable."  Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

The fact that the veteran is unemployed generally is 
insufficient to demonstrate that he is "unemployable" due 
to service connected disabilities within the meaning of the 
pertinent laws and regulations.

The evidence of record shows that in service the veteran was 
involved in a motor vehicle accident with a five day loss of 
consciousness.  The RO has granted service connection for 
multiple disabilities arising from this accident.  A rating 
decision in October 1987 granted service connection for post 
traumatic organic brain syndrome evaluated as 30 percent 
disabling from August 1987.  In November 1988, service 
connection was granted for history of pre-patella bursitis, 
residuals of injury with pain and limitation of motion, 
evaluated as 10 percent disabling from August 1987; and for 
ulnar nerve injury of the left forearm with residual 
laceration and surgical scar evaluated as noncompensable from 
August 1987.  A rating decision in November 1993 granted 
service connection for defective hearing in the left ear 
secondary to the service connected head injury, evaluated as 
noncompensable from January 1993.  A rating decision in June 
1997 granted service connection for post-traumatic epilepsy 
evaluated as 40 percent disabling effective March 1997.  

In the veteran's application for increased compensation based 
on unemployability, he claims that the service connected 
disabilities that prevent him from securing or following any 
substantially gainful occupation are his extensive head 
injury and left knee disorder.  His full time employment was 
affected in February 1987.  He last worked full time in 
November 1988 and left the job because his leg would not 
support him standing all day and his headaches were getting 
worse and he was not able to keep up with the work.  He 
indicated that he was attending college.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 1997.  He reported that he was taking four 
courses at a technical college seeking an Associates Degree 
in Business Administration.  The history was provided of the 
motor vehicle accident in service.  The veteran reported 
intermittent numbness of the fourth and fifth digits of the 
left hand and described his strength in the left upper 
extremity as "fair".  He also reported developing seizures 
shortly after his head injury.  An EEG in 1991 was reported 
to be within normal limits.  He discontinued his medication 
and related that he had been seizure free for four years 
until a seizure occurred six weeks prior to the examination, 
with two subsequent seizures.  He took medication but 
clinical testing showed that the level of medication in the 
blood was subtherapeutic.  The veteran also reported a 
constant headache since the injury described as a "low-
grade" band like squeezing sensation which he said was 
tolerable.  The examiner found the neurological examination 
to be within normal limits with the exception of abulia  on 
mental status testing resulting in slowness of responding.  

Examination of his right knee revealed a well-healed 
nontender, 2.0 cm horizontal anterior scar.  Extension was to 
0 degrees and flexion to 120 degrees with slight crepitance.  
Parapatellar tenderness was noted.  There was no ligamentous 
laxity, edema, effusion or deformity.  Strength was intact.  
He was observed to ambulate with a slight limp and squat with 
difficulty.  

The psychiatric examiner provided a Global Assessment of 
Functioning score of 60.  It was noted that his thought 
processes and associations were logical and tight.  The 
examiner did not note loosening of associations or any 
confusion.  Memory impairment was noted and performance was 
sometimes slow.  There was no complaint of hallucinations and 
the examiner noted no delusional material during the 
examination.  His insight and judgment were found adequate.

The veteran and his wife presented testimony at a personal 
hearing in October 1997. They stated their contentions in 
detail and related observations of symptoms and 
manifestations of the veteran's service connected 
disabilities.  A transcript of testimony furnished at that 
hearing is of record.  The veteran submitted four lay 
statements at the time of the hearing.  The lay statements 
were from the veteran's mother and acquaintances who wrote of 
observing the veteran having a seizure.  The three 
acquaintances had been with the veteran on a school field 
trip when he experienced a seizure.  Based on what they saw, 
in their opinion, it would be difficult for the veteran to 
find employment.  

In August 1997, the veteran submitted evidence showing that 
he has been awarded Social Security Disability benefits 
effective from 1989.  While the decision of the Social 
Security Administration (SSA) is "pertinent" to a 
determination of a veteran's ability to engage in 
substantially gainful employment, it is not controlling for 
purposes of VA adjudications of unemployability.  Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  A letter from SSA to the 
appellant in February 1990 noted that it found that his 
disability was continuing.  It noted that the veteran had 
worked four months of a trial work period but was unable to 
continue.  Further, it noted that his claim would be reviewed 
periodically to reassess eligibility.  An evaluation report 
indicated that impairment and limitations were based on post- 
traumatic seizure disorder that was well-controlled on 
Dilantin.  In December 1989, the primary diagnosis was 
Organic Brain Syndrome and the secondary diagnosis was 
seizure disorder.

Upon review of these records, we conclude that a grant of a 
total rating based upon the veteran's unemployability due to 
service-connected disabilities is not currently warranted.  
It is apparent from the evidence presented that the veteran 
does suffer industrial impairment as a result of his service- 
connected disabilities.  We are aware that the veteran's 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  However, the Board must determine if 
there are circumstances that place this veteran in a 
different position from other veterans with a 60 percent 
combined disability rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). When reviewing the veteran's claim pursuant 
to these considerations, we find that the preponderance of 
the evidence is against the grant of a total rating based 
upon his individual unemployability due to service-connected 
disabilities.

There is no indication from the medical evidence that the 
veteran's disabilities are incorrectly evaluated.  VA 
examiners have described disabilities which impair the 
veteran to an extent consistent with the current ratings, but 
did not indicate that the veteran can not work.  In fact, the 
VA psychiatric examiner in May 1997 assigned a GAF scale 
score of 60, which contemplates some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 44-47.  This finding is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability.  
Furthermore, the record demonstrates that he has been 
enrolled in college and working toward a degree to qualify 
for employment.

The Social Security records show that the veteran's trial 
period of work which he was unable to continue after four 
months was as a laborer.  The veteran indicated in the VA 
application that he left that employment due to his knee 
condition and that his headaches were getting worse.  The 
veteran has been receiving training to obtain employment 
other than as a laborer and at the May 1997 examination, the 
veteran reported that his headaches were low grade and 
tolerable.  Further, the primary diagnosis for SSA was 
organic brain syndrome and the psychiatric examiner in May 
1997 assessed the veteran as having some moderate symptoms or 
moderate difficulty as noted above.  

The evidence also shows that although he had seizures in 
early 1997, his seizure disorder previously had been well 
controlled with medication, and even when he discontinued 
using medication, he had been seizure free for a number of 
years.  He is again taking medication which should help to 
control his seizures based on his prior medical record.  

Although the veteran's acquaintances submitted statements 
that the veteran would have difficulty in obtaining 
employment, these are opinions not from potential employers 
or from businesses to which the veteran has applied.  
Further, the evidence indicates that the veteran was 
receiving a vocational rehabilitation subsistence allowance 
for full time training and three-quarter training.  We 
conclude that the veteran's employability had been reviewed 
by specially trained personnel and it had been determined 
that the veteran could be trained and achievement of a 
vocational goal was reasonably feasible .

In summary, although the veteran meets the schedular 
requirement for a total rating due to unemployability, his 
service-connected disorders are not shown to be of such 
severity as to render him unable to secure or follow a 
substantially gainful occupation, and the evidence does not 
present an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization.  Accordingly, the 
Board is unable to conclude that entitlement to a total 
rating for compensation purposes based upon individual 
unemployability due to service connected disabilities has 
been demonstrated.


ORDER

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Loss or deficiency of will power, initiative, or drive.  Dorland's Illustrated Medical Dictionary, 25th 
Edition, page 7.
- 7 -


- 1 -


